                Case 19-24331-PDR        Doc 9    Filed 11/08/19    Page 1 of 2




                                                 UNITED STATES BANKRUPTCY COURT
                                                 SOUTHERN DISTRICT OF FLORIDA

IN RE:                                           CASE NO. 19-24331-BKC-JKO
                                                 CHAPTER 13
RALPH LEVI SANDERS, JR.
__________________________/

               DEBTOR’S EX-PARTE MOTION TO EXTEND TIME
   TO PROVIDE REQUIRED INFORMATION PURSUANT TO 11 USC SECTION 521(a)

         COMES NOW, the Debtor, RALPH LEVI SANDERS, JR., by and through the
undersigned attorney and moves this court for an extension of time to provide required
information pursuant to 11 U.S.C. Section 521(a), and in support thereof would show as follows:
         1. On October 25, 2019 Debtor filed a Petition for Relief under Chapter 13 of the
Bankruptcy Code.
         2. The Chapter 13 Schedules, Notice of Payment Advices, Statement of Financial
Affairs, Chapter 13 Plan, and Statement of Current Monthly Income are due on November 8,
2019.
         3. The Meeting of Creditors has not been scheduled as of the date of this motion.
         4. The Debtor will need an additional fourteen (14) days to prepare said documents,
because of the need to gather all the necessary information concerning his assets and
numerous creditors as well as missing tax returns.
         5. The Debtor requests that this Court grant an extension of fourteen (14) days, until
November 22, 2019, to prepare and file his Chapter 13 Schedules, Notice of Payment Advices,
Statement of Financial Affairs, Chapter 13 Plan, and Statement of Current Monthly Income,
pursuant to Rule 3015 of the Federal Rules of Bankruptcy Procedure.
         WHEREFORE, the Debtor, RALPH LEVI SANDERS, JR, respectfully moves this Court to
enter an order directing as follows:
         A.     The Debtor shall have until November 22, 2019 to files his Chapter 13 Schedules,
Notice of Payment Advices, Statement of Financial Affairs, Chapter 13 Plan, and Statement of
Current Monthly Income.
               Case 19-24331-PDR        Doc 9     Filed 11/08/19    Page 2 of 2




                                 CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of the foregoing was mailed by U.S.
Mail to all interested parties listed below, this 8th day of November, 2019.
Dated: November 8, 2019.                       LAW OFFICES OF MICHAEL H. JOHNSON
                                               Attorneys for Debtor(s)
                                               3601 W. Commercial Blvd., Suite 31
                                               Ft. Lauderdale, FL 33309
                                               (954) 535-1131

                                               By:_/s/ Michael H. Johnson________________
                                                  Michael H. Johnson
                                                  Florida Bar No. 0149543



                                        SERVICE LIST

Robin R. Weiner, Trustee
PO Box 559007
Ft. Lauderdale, FL 33355-9007

Ralph Levi Sanders, Jr.
561 SW 60 Ave.
Plantation, FL 33317
